1

2                                                                         JS-6
3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   BELLFLOWER UNIFIED SCHOOL                  )   Case No. CV 18-0043 FMO (FFMx)
     DISTRICT,                                  )
12                                              )
                         Plaintiff,             )
13                                              )   JUDGMENT
                    v.                          )
14                                              )
     FERNANDO LUA, et al.,                      )
15                                              )
                         Defendants.            )
16                                              )
                                                )
17

18          IT IS ADJUDGED that the administrative law judge’s determination of November 20, 2017,

19   is affirmed.

20   Dated this 8th day of July, 2019.

21

22                                                                     /s/
                                                               Fernando M. Olguin
23                                                         United States District Judge

24

25

26

27

28
